Citation Nr: 0204673	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  00-13 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Whether new and material evidence to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) has been submitted.

2.  Entitlement to an evaluation in excess of 20 percent for 
peptic ulcer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.  

These matters come to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO).  The RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for PTSD.  The RO granted entitlement to an 
increased (compensable evaluation of 10 percent for peptic 
ulcer.  

In March 2000, the veteran filed a notice of disagreement 
with respect to, in pertinent part, the 10 percent evaluation 
assigned to his service-connected peptic ulcer.  That month, 
the RO issued a rating decision which increased the rating to 
20 percent.  The RO, however, did not issue a statement of 
the case with respect to the issue of an increased rating for 
a peptic ulcer.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(holding that a decision awarding a higher rating, but less 
that the maximum available benefit does not abrogate the 
pending appeal).  As a Statement of the Case (SOC) has not 
yet been issued on this matter, additional action by the RO 
is required as set forth below in the Remand portion of this 
decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

In May 2002, prior to the promulgation of a decision in the 
appeal, the veteran withdrew his appeal concerning the claim 
of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant of the claim of entitlement to service connection 
for PTSD have been met.  38 C.F.R. §§ 20.200, 20.204 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 1999 the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for PTSD.  The veteran 
timely filed a notice of disagreement with respect to the 
latter in March 2000.  See 38 C.F.R. §§ 20.200, 20.201, 
20.302 (2001).  A supplemental statement of the case was 
issued in June 2000.  The veteran submitted a substantive 
appeal to the RO that month.  In a May 2002 written 
statement, the veteran stated that he wanted to terminate his 
appeal regarding the issue of entitlement to service 
connection for PTSD.

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section." 38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw either a notice of disagreement or substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

The veteran withdrew his appeal in writing stating, "I wish 
to stop my appeal for PTSD so that I can now receive my 
pension."  The veteran's written statement is sufficient to 
withdraw the pending issue on appeal.  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The veteran having withdrawn his appeal, the claim of 
entitlement to service connection for PTSD is dismissed.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As indicated above, in November 1999, the RO increased the 
evaluation for peptic ulcer to 10 percent.

A timely notice of disagreement was filed, but the RO failed 
to issue a SOC regarding that matter.  The fact that the 
rating was increased to 20 by March 2000 rating decision does 
not abrogate the appeal.  AB, supra.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a SOC, and RO failure to issue same is a 
procedural defect.  Manlincon, 12 Vet. App. at 240-41.  

Pursuant to 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), if further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a 
proper appellate decision, the Board is required to remand 
the case to the RO for necessary action.  Therefore, the 
Board must remand this aspect of the veteran's claim for 
preparation of a SOC as to entitlement to a rating in excess 
of 20 percent for his service-connected peptic ulcer.  See 
VAOPGCPREC 16-92 (July 24, 1992).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were no intended to preclude a remand in these circumstances. 
See 67 Fed. Reg. 3,099-3,016 (Jan 23, 2002) (to be codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304).  The need 
for issuance of a SOC by the RO is such a matter. See 
Chairman's Memorandum No. 01-02-01 (January 29, 2001).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Thus, the case is remanded for the following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The RO should issue a SOC concerning 
the issue of entitlement to an increased 
evaluation for peptic ulcer.  
The veteran should, of course, be advised 
of the time period within which to 
perfect his appeal.  38 C.F.R. 
§ 20.302(b) (2001).  

3.  Then, only if he perfects his appeal 
with a timely-filed substantive appeal, 
the RO must review the claims file and 
ensure that all notification and 
development action is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107 (West Supp. 
2001) are satisfied.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



